[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an action to recover damages as a result of the CT Page 4510 defendant not purchasing certain property located at 33 Railroad Avenue in Milford, Connecticut.
The closing was to be held on December 5, 1984. The defendant refused to enter into the sale because the plaintiff could only convey 2.4 acres of land in fee and the sales contract called for 3.3 acres.
On December 4, 1984 the defendant's attorney notified the plaintiff he would rescind the contract unless he could have an extension of the contract and the land deficiency be corrected. The plaintiff did not grant the extension.
The evidence offered indicates the plaintiff's ownership was 2.4 acres, not 3.3 acres. Therefore, he could only convey 75% of the property offered.
The defendant could rescind the contract. Judgment may enter for the defendant.
The court finds for the plaintiff on the counterclaim as the defendant presented no evidence.
MANCINI, J.